     Case 8:19-cv-02250-JVS-ADS Document 26 Filed 06/02/20 Page 1 of 1 Page ID #:106



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                           )
      Keishawnda McGinnis,                   )         SACV 19-02250JVS(ADSx)
11                                           )
                                             )         ORDER OF DISMISSAL UPON
12                 Plaintiff,                )
                                             )         SETTLEMENT OF CASE
13          v.                               )
                                             )
14    Statewide Recovery Services, Inc,      )
      et al,                                 )
15                                           )
                Defendant(s).                )
16    ____________________________
17
            The Court having been advised by the counsel for the parties that the above-
18
      entitled action has been settled,
19
             IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
      without prejudice to the right, upon good cause being shown within 75 days, to reopen
21
      the action if settlement is not consummated.
22
23
24
      DATED: 6/2/20                                  ___________________________
25
                                                        James V. Selna
26                                                   United States District Judge
27
28
